     HEATHER E. WILLIAMS, #122664
1    Federal Defender
     LEXI P. NEGIN, #250376
2    Assistant Federal Defender
     CHRISTINA SINHA, # 278893
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Telephone: (916) 498-5700
5    Lexi_Negin@fd.org
6    Attorneys for Defendant
     JOHNATHAN SPRAGUE
7
8
                                   IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        )    Case No. 2:19-mj-039 AC
                                                      )
12                    Plaintiff,                      )    STIPULATION AND [PROPOSED] ORDER
                                                      )    TO CONTINUE PRELIMINARY HEARING
13          v.                                        )    AND EXCLUSION OF TIME
                                                      )
14   JOHNATHAN SPRAGUE,                               )    Date: September 10, 2019
                                                      )    Time: 2:00 p.m.
15                   Defendant.                       )    Judge: Hon. Allison Claire
                                                      )
16                                                    )
17
18           Plaintiff, United States of America, by and through Assistant United States Attorney
19   Roger Yang, and Defendant Johnathan David Sprague, through his attorneys Lexi P. Negin and
20   Christina Sinha, Assistant Federal Defenders, hereby stipulate to continue the Preliminary
21   Hearing set for September 10, 2019 to October 9, 2019, at 2:00 p.m.
22           The parties agree that the time beginning September 10, 2019 extending through October
23   9, 2019, should be excluded from the calculation of time under the Speedy Trial Act. Further,
24   the Defendant consents to an extension of the time for a Preliminary Hearing until October 9,
25   2019. Fed.R.Crim.P. 5.1(d). The parties submit that the ends of justice are served by the Court
26   excluding such time, so that they may have reasonable time necessary for effective preparation,
27   taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). In particular,
28
      Stipulation and Order to Continue Preliminary       -1-
      Hearing and Exclusion of Time
1    the time is required so that the parties can conduct investigation and review discovery. Mr.
2    Sprague consents to this continuance.
3            The parties stipulate that the interests of justice outweigh the interest of the public and the
4    defendant in a speedy trial, 18 U.S.C. § 3161(b) and (h)(7)(A), and further that this good cause
5    outweighs the public’s interest in the prompt disposition of criminal cases. Fed.R.Crim.P. 5.1(d).
6            IT IS SO STIPULATED.
7
8    Dated: August 19, 2019                           HEATHER E. WILLIAMS
                                                      Federal Defender
9
10                                                    /s/ Lexi P. Negin
                                                      LEXI P. NEGIN
11                                                    Assistant Federal Defender
12                                                    /s/ Christina Sinha
13                                                    CHRISTINA SINHA
                                                      Assistant Federal Defender
14
                                                      Attorneys for JOHNATHAN SPRAGUE
15
     Dated: August 19, 2019                           MCGREGOR W. SCOTT
16
                                                      United States Attorney
17
                                                      /s/ Roger Yang
18                                                    ROGER YANG
                                                      Assistant United States Attorney
19                                                    Attorney for Plaintiff
20
21
22
23
24
25
26
27
28
      Stipulation and Order to Continue Preliminary     -2-
      Hearing and Exclusion of Time
1                                                     ORDER
2            The Court has read and considered the Stipulation to Continue the Preliminary Hearing
3    Pursuant to Rule 5.1(d) and Exclusion of Time. The Court finds that the Defendant consents to
4    the extension of time for the Preliminary Hearing under Federal Rule of Criminal Procedure,
5    Rule 5.1(d). The Court hereby finds that the Stipulation, which this Court incorporates by
6    reference into this Order, demonstrates good cause for an extension of time for the preliminary
7    hearing date pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure.
8            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the
9    interests of justice served by granting this continuance outweigh the interests of the public and
10   the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T4. The Court
11   further finds that the extension of time would not adversely affect the public interest in the
12   prompt disposition of criminal cases.
13           THEREFORE, FOR GOOD CAUSE SHOWN:
14           1. The preliminary hearing is continued to October 9, 2019, at 2:00 p.m.
15           2. The time between September 10, 2019, and October 9, 2019, shall be excluded from
16   calculation pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv), Local Code T4.
17           3. Defendant shall appear at that date and time before the Magistrate Judge on duty.
18
             IT IS SO ORDERED.
19
20   Dated: August 19, 2019
21                                                    ______________________________
                                                      HON. EDMUND F. BRENNAN
22                                                    United States Magistrate Judge
23
24
25
26
27
28
      Stipulation and Order to Continue Preliminary    -3-
      Hearing and Exclusion of Time
